FILED
                             NOT FOR PUBLICATION                             JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INOCENCIO PENA-ROMERO,                           No. 08-70699

               Petitioner,                       Agency No. A097-762-960

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Inocencio Pena-Romero, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. §1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the BIA’s continuous physical presence determination. Gutierrez v. Mukasey, 521

F.3d 1114, 1116 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Pena-Romero

did not meet the continuous physical presence requirement because he testified that

he accepted voluntary departure in 1996, thereby interrupting his accrual of

continuous physical presence in the United States. See id. at 1117-18;

Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir. 2003) (per curiam).

      PETITION FOR REVIEW DENIED.




                                         2                                     08-70699